Case 5:18-bk-50224   Doc 110    Filed 11/09/19 Entered 11/09/19 09:13:39   Desc Main
                               Document      Page 1 of 7
Case 5:18-bk-50224   Doc 110    Filed 11/09/19 Entered 11/09/19 09:13:39   Desc Main
                               Document      Page 2 of 7
Case 5:18-bk-50224   Doc 110    Filed 11/09/19 Entered 11/09/19 09:13:39   Desc Main
                               Document      Page 3 of 7
Case 5:18-bk-50224   Doc 110    Filed 11/09/19 Entered 11/09/19 09:13:39   Desc Main
                               Document      Page 4 of 7
Case 5:18-bk-50224   Doc 110    Filed 11/09/19 Entered 11/09/19 09:13:39   Desc Main
                               Document      Page 5 of 7
Case 5:18-bk-50224         Doc 110     Filed 11/09/19 Entered 11/09/19 09:13:39          Desc Main
                                      Document      Page 6 of 7


                           UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                   BECKLEY DIVISION

  In Re:                                           Case No. 5:18-bk-50224

  Harry Ernest Boothe
   aka Ernie Boothe
  Vonda Layne Boothe                               Chapter 13
   aka Vonda Layne Atkins
   aka Vonda Layne Lockhart

  Debtors.                                         Judge Frank W. Volk

                                   CERTIFICATE OF SERVICE

 I certify that on November 9, 2019, a copy of the foregoing Notice of Mortgage Payment Change
 was filed electronically. Notice of this filing will be sent to the following party/parties through
 the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

           John F. Leaberry, Debtors’ Counsel
           leaberryjohn@gmail.com

           Helen M. Morris, Chapter 13 Trustee
           ch13trustee@wvtrustee.org

           Office of the United States Trustee
           ustpregion04.ct.ecf@usdoj.gov

 I further certify that on November 9, 2019, a copy of the foregoing Notice of Mortgage Payment
 Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
 following:

           Harry Ernest Boothe, Debtor
           1327 Longanacre Rd
           Sinks Grove, WV 24976
Case 5:18-bk-50224   Doc 110    Filed 11/09/19 Entered 11/09/19 09:13:39     Desc Main
                               Document      Page 7 of 7


       Vonda Layne Boothe, Debtor
       1327 Longanacre Rd
       Sinks Grove, WV 24976

 Dated: November 9, 2019                   /s/ D. Anthony Sottile
                                           D. Anthony Sottile
                                           Authorized Agent for Creditor
                                           Sottile & Barile, LLC
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
